ICJ_092_GabcikovoNagymaros_HUN_SVK_1997-09-25_JUD_01_ME_11_EN.txt. 227

DISSENTING OPINION OF JUDGE PARRA-ARANGUREN

1. Although I have voted for the operative part of the Judgment, with
the exception of paragraph 1, point C, my favourable vote does not mean
that I share each and every part of the reasoning followed by the majority
of the Court in reaching its conclusions.

I

2. I have voted against paragraph I, point C, of the operative part of
the Judgment for the following reasons.

3. At the time of Hungary’s suspension and later abandonment of
works, some of those works were largely completed, especially at the
Gabtikovo section of the barrage system. As a result of Hungary’s vio-
lations of its obligations under the 1977 Treaty, Czechoslovakia was
entitled to terminate it, according to general international law, as codi-
fied in Article 60 of the 1969 Vienna Convention on the Law of Treaties.
However, Czechoslovakia did not exercise that right and decided to
maintain the 1977 Treaty in force.

4. Nonetheless, Hungary was not willing to continue to comply with
its treaty obligations, and the Hungarian Government decided on
20 December 1990, that

“The responsible ministers and the Governmental Plenipotentiary
should start negotiations with the Government of the Czechoslovak
Federal Republic on the termination of the 1977 Treaty by mutual
consent and on the conclusion of a treaty addressing the conse-
quences of the termination.” (The Hungarian Parliament ratified this
decision on 16 April 1991 — Memorial of Hungary, Vol. 4,
Ann. 153, p. 366, and Ann. 154, p. 368.)

5. As is acknowledged in the Judgment (see para. 72), the position
adopted by Hungary made the situation very difficult for Czechoslova-
kia, not only because of the huge sums invested so far, but also because
of the environmental consequences of leaving unfinished and useless
the constructions already in place and, in some sections of the barrage
system, almost complete.

6. Besides, it is easy to understand the impossibility for the Czecho-
slovak Government to justify the petition of substantial amounts of money
necessary to minimize the environmental damage and degradation of the
region, in the event that the existing constructions were left in their
unfinished state, as described by the Czechoslovak Federal Committee for

224
228 GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. PARRA-ARANGUREN)

Environment in its “Technical-Economic Study on Removal of the Water
Work Gabéikovo with the Technique of Reclaiming the Terrain”,
dated July 1992 (Reply of Slovakia, Vol. II, Ann. 3).

7. For these reasons, Czechoslovakia decided to finish the works that
Hungary had yet to complete in Czechoslovak territory, according to the
1977 Treaty, i.e., the construction of the tailrace canal of the bypass canal
and of a connecting dyke from this canal to the site of the Danube’s dam-
ming close to the Dunakiliti weir (Art. 5, para. 5 (b), of the 1977 Treaty).
Considering Hungary’s refusal to finish the constructions it had begun, in
my opinion the decision taken by Czechoslovakia was lawful, because the
1977 Treaty was in force between the parties, and Czechoslovakia took
over Hungary’s role in order to guarantee the achievement of its object
and purpose.

8. There were some other works under Hungarian responsibility to be
finished in Hungarian territory, and Czechoslovakia could not finish
them without violating the territorial sovereignty of Hungary, unless
Hungary gave its consent for the completion. Since Hungary had decided
to negotiate only the termination of the 1977 Treaty, there was no pos-
sibility of obtaining its authorization in order to finish those construc-
tions already started.

9. Faced with this situation, which came into existence because of the
internationally wrongful acts committed by Hungary by violating its
obligations under the 1977 Treaty, in my opinion Czechoslovakia was
entitled to take the necessary action, not only to realize its object and
purpose, but also to solve, in the best possible way, the ecological and
economic problems caused by the unfinished constructions. Therefore,
Czechoslovakia was legally justified in adopting the “provisional solu-
tion” referred to in Article 2, paragraph | (b), of the Special Agreement
(hereinafter “Variant C”), i.e., a temporary solution that could be reversed
as soon as Hungary resumed compliance with its obligations under the
1977 Treaty.

10. This temporary character was established by the European
Communities-Czechoslovakia-Hungary Report of the Working Group
of Independent Experts on Variant C of the Gabtikovo-Nagymaros
Project, dated 23 November 1992, where it is stated that:

“In principle, the ongoing activities with Variant C could be
reversed. The structures, excluding some of the underground parts
like sheet piling and injections, could in theory be removed. The cost
of removing the structures are roughly estimated to at least 30 per
cent of the construction costs.” (Memorial of Hungary, Vol. 5,
Part I, Ann. 14, p. 434.)

225
229  GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. PARRA-ARANGUREN)

_ Il. Variant C provided for the construction of a weir complex at
Cunovo, 10 kilometres up from Dunakiliti (as originally planned), with a
reservoir of reduced proportions behind, and for a new section of dykes
connecting the weir with the bypass canal and the right-side dyke on
Czechoslovak territory. Furthermore, the Danube had to be dammed;
the Project had to be put into operation, and some other ancillary struc-
tures at Cunovo were to be completed, such as navigation locks and a
hydroelectric power plant.

12. Hungary has pointed out that those are not the only differences
between Variant C and the 1977 Treaty Project, because Variant C is not
operated jointly and because Hungary was never informed, even less con-
sulted, by Czechoslovakia as to its specifications and all other technical
details, before and during its construction and putting into operation.

13. The Judgment follows those arguments. It remarks that

“the basic characteristic of the 1977 Treaty is, according to Article 1,
to provide for the construction of the Gabtikovo-Nagymaros
System of Locks as a joint investment constituting a single and
indivisible operational system of works”;

and that this

“element is equally reflected in Articles 8 and 10 of the Treaty pro-
viding for joint ownership of the most important works of the
Gabéikovo-Nagymaros project and for the operation of this joint
project as a co-ordinated single unit”.

Then it concludes:

“By definition, all this could not be carried out by unilateral
action. In spite of having a certain external physical similarity with
the original Project, Variant C thus differed sharply from it in its
legal characteristics.” (See para. 77.)

14. The aforementioned conclusion overlooks the fact that Czecho-
slovakia did not exclude Hungary from the Project; on the contrary,
Hungary excluded itself of its own volition and violated the obligations
imposed upon it by the 1977 Treaty. Information, consultation, joint
operation and joint control only make sense if Hungary were willing to co-
operate but, at that time, Hungary would only consider the termination
of the 1977 Treaty. Therefore, the existing differences were the direct conse-
quence of the attitude assumed by Hungary in respect of the 1977 Treaty,
and should be considered consistent with the requirement set up by the
Judgment, because they are “within the limits of the treaty” (see para. 76).

15. In my opinion, as stated before, Czechoslovakia was entitled to
proceed as it did. The conduct of Czechoslovakia may not be character-
ized as an internationally wrongful act, notwithstanding the differences
between Variant C and the 1977 Treaty; Variant C can be justified

226
230  GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. PARRA-ARANGUREN)

because of the right of Czechoslovakia to put into effect the 1977 Treaty
as best it could, when Hungary violated its treaty obligations.

16. Even though Variant C could be characterized as an internation-
ally wrongful act, Czechoslovakia was entitled to take countermeasures
as a reaction to Hungary’s violation of its obligations under the 1977
Treaty in suspending and later abandoning the works at Nagymaros and
Gabtikovo. Article 30 of the International Law Commission’s Draft on
State Responsibility, which codifies general international law, provides:

“The wrongfulness of an act of a State not in conformity with an
obligation of that State toward another State is precluded if the act
constitutes a measure legitimate under international law against that
other State, in consequence of an internationally wrongful act of
that other State.”

17. All the conditions required by Article 30 of the International Law
Commission’s Draft on State Responsibility are met in the present case.
Variant C was conceived as a provisional and reversible solution (see
para. 10 above), which may be explained as an attempt to induce Hun-
gary to comply with its 1977 Treaty obligations and it cannot be consid-
ered a disproportionate reaction. Therefore, even assuming that the con-
struction and the putting into operation of Variant C could be charac-
terized as an internationally wrongful act committed by Czechoslovakia,
its wrongfulness would be precluded because is was a legitimate
countermeasure.

18. The Judgment takes a different view and

“considers that Czechoslovakia, by unilaterally assuming control of
a shared resource, and thereby depriving Hungary of its right to an
equitable and reasonable share of the natural resources of the Dan-
ube — with the continuing effects of the diversion of these waters on
the ecology of the riparian area of the Szigetkôz — failed to respect
the proportionality which is required by international law” (see
para. 85).

19. However, “the withdrawal of water from the Danube” is regulated
by Article 14 of the 1977 Treaty. Not only Article 14 but also all the
Treaty provisions that may support the conduct of Czechoslovakia, con-
tinued by Slovakia, have to be applied to determine whether or not it was
lawful, since the Judgment acknowledges that the 1977 Treaty and related
instruments are in force between the parties.

20. In my opinion, it is not necessary to choose between the aforemen-
tioned grounds to justify the action undertaken by Czechoslovakia, con-
tinued by Slovakia, because the juridical consequences are the same, 1.e.,
the building and putting into operation of Variant C was not an interna-

227
231  GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. PARRA-ARANGUREN)

tionally wrongful act committed by Czechoslovakia; and Slovakia, as its
sole successor State, has not committed any internationally wrongful act
in operating Variant C to date.

II

21. A substantial number of Judges, myself among them, asked for a
separate vote on each of the two issues included in paragraph 2, point D,
of the operative part of the Judgment. However, the majority decided,
severely curtailing freedom of expression, to force a single vote on both
questions, based upon obscure reasons which are supposed to be covered
by the confidentiality of the deliberations of the Court.

22. Since there was no other choice left, I reluctantly decided to vote
in favour of paragraph 2, point D, notwithstanding my opinion that the
building and putting into operation of Variant C was not an internation-
ally wrongful act committed by Czechoslovakia; and that Slovakia, as its
sole successor State, has not committed any internationally wrongful act
in maintaining its operation to date. My decision can only be explained
as a way out of the dilemma confronted by me because of the determina-
tion adopted by the majority of the Court, in a very peculiar way, and
shall be understood within the context of the 1977 Treaty, and related
instruments, 1.e. by applying Article 14, paragraph 3, of the 1977 Treaty,
in the event “that the withdrawal of water exceeds the quantities of water
specified in the water balance of the approved joint contractual plan”.
However, in principle, Slovakia shall not compensate Hungary on account
of the putting into operation of Variant C by Czechoslovakia and by its
maintenance in service by Slovakia, unless a manifest abuse of rights on
its part is clearly evidenced.

23. In my opinion, paragraph 2, point A, of the operative part of the
Judgment should not have been included, because the succession of Slo-
vakia to the 1977 Treaty was neither a question submitted to the Court in
the Special Agreement nor is it a legal consequence arising out of the
decision of the questions submitted by the Parties in its Article 2,
paragraph 1. Furthermore, the answer of the Court is incomplete since
nothing is said with respect to the “related instruments” to the 1977
Treaty; and it does not take into consideration the position adopted by
the dissenting judges who maintained that the 1977 Treaty was no
longer in force.

(Signed) Gonzalo PARRA-ARANGUREN.

228
